        Case 1:20-cv-01431-RGA Document 13 Filed 03/05/21 Page 1 of 3 PageID #: 58




                   THE CHONG LAW FIRM, P.A.
                               Licensed in: Delaware, New Jersey, Pennsylvania


                                                March 5, 2021
      The Honorable Richard G. Andrews
      United States District Court - District of Delaware
      844 N. King St.
      Wilmington, DE 19801


               Re:      Guada Technologies LLC v. Flowserve US Inc.,
                        Case No. 1:20-cv-1431-RGA, Status Letter


             This status letter provides an update in the above captioned matter in accordance with the
      Court’s Oral Order dated March 5, 2021.
              Plaintiff Guada Technologies LLC and defendant Flowserve US Inc. have reached a
      settlement and executed a settlement agreement. The parties inadvertently let the deadline for
      Flowserve to answer pass. A stipulation for an additional extension of 14 days has been filed and
      the parties expect to file dismissal papers prior to the expiration of the extension.
             We are available at the Court’s convenience should Your Honor have any questions
      regarding the foregoing.


      Respectfully Submitted,




   WILMINGTON, DE                               LANSDALE, PA                        PHILADELPHIA, PA
Delaware Mailing Address                  Pennsylvania Mailing Address                      No Mail
2961 Centerville Rd. Ste 350                 100 W. Main St. Ste 420             1845 Walnut Street, Suite 1300
  Wilmington, DE 19808                         Lansdale, PA 19446                   Philadelphia, PA 19103
     T. 302-999-9480                            T. 215-909-5204                         T. 215-909-5204

                                   FAX FOR ALL LOCATIONS: 877-796-4627

                                         WWW.CHONGLAWFIRM.COM
Case 1:20-cv-01431-RGA Document 13 Filed 03/05/21 Page 2 of 3 PageID #: 59




                                     CHONG LAW FIRM, P.A.
OF COUNSEL:
                                      /s/ Jimmy Chong
                                     Jimmy Chong (#4839)
David R. Bennett                     2961 Centerville Road, Suite 350
(Admitted pro hac vice)              Wilmington, DE 19808
Direction IP Law                     Telephone: (302) 999-9480
P.O. Box 14184                       Facsimile: (877) 796-4627
Chicago, IL 60614-0184               Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com             Attorneys for Plaintiff Guada Technologies LLC
 Case 1:20-cv-01431-RGA Document 13 Filed 03/05/21 Page 3 of 3 PageID #: 60




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 5, 2021, I electronically filed the above document with the

Clerk of Court using CM/ECF which will send electronic notification of such filings to all

registered counsel.

                                             /s/ Jimmy Chong
                                             Jimmy Chong (#4839)
